Citation Nr: 1444916	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter came before the Board as two separate issues, entitlement to service connection for bipolar disorder and entitlement to service connection for posttraumatic stress disorder.  The Board has consolidated the Veteran's claim into one issue, entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this matter must be Remanded for further development in order to ensure that it may be properly adjudicated.

The Board notes the February 2013 VA examiner's opinion with respect to the etiology of the Veteran's currently diagnosed schizophrenia, however, the Board finds it to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The examiner concluded that whether the Veteran's diagnosed schizophrenia was related to his service "is open to speculation."  However, the examiner did not explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question.  Additionally, the examiner should specifically address the multiple lay statements submitted by Veteran as to his behavior after returning home from service, including those from friends and relatives.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2013 VA examiner, or if that examiner is not available, to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner whether a new examination is necessary or whether an addendum opinion is adequate.

The examiner should:

a)  Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's currently diagnosed schizophrenia was incurred during service.  In doing so, the examiner must specifically address the medical and lay evidence suggesting that the Veteran's condition may be related to service, including lay statements from the Veteran's friends and family and in-service documentation of psychiatric symptoms.

b) If possible, provide a diagnosis of any other psychiatric disabilities that the Veteran currently has or has been diagnosed with during the appellate period (October 2007 to present).  If the Veteran is diagnosed with additional psychiatric disabilities, the examiner should provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that they were incurred during service.  If the Veteran is not diagnosed with additional psychiatric disabilities, the examiner should reconcile this determination with any contrary medical evidence of record.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



